2.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The amino acid sequences at paragraphs [0018], [0021], [0022], [0024], [0028], and [0032] are subject to the sequence disclosure rules, but are not listed in the Sequence Listing filed January 29, 2021.  Further, a SEQ ID NO must be inserted after every amino acid sequence subject to the sequence disclosure rules.  See 37 CFR 1.821(d).
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 
The computer readable form of the Sequence Listing filed January 29, 2021 was approved by STIC for matters of format.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-4, 6, 7, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al (U.S. Patent Application Publication 2015/0044701).  Ito et al teach an IgA-binding peptide which can be produced as a fusion with green fluorescent protein.  Typically, the two cysteine residues are disulfide-bonded, resulting in a cyclic peptide.  Ito et al’s peptides can be produced recombinantly, e.g., by expression in E. coli.  See, e.g., paragraphs [0024], [0025], [0042], [0053], and [0056].
5.	Claims 1-3, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al (U.S. Patent Application Publication 2015/0353608).  Watanabe et al teach IgG-binding peptides.  The IgG-binding peptides can be produced as fusion proteins with thioredoxin, using transformed E. coli.  The IgG-binding peptide-thioredoxin fusion protein can be .
6.	Claims 1-3, 5, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WO Patent Application 2017/200461.  The WO Patent Application ‘461 teaches carrier-Z fusion proteins in which the carrier can be Sup35 or Ure2.  Z is an antibody-binding domain.  Multiple copies of Z can be linked to the N-terminus or the C-terminus of the carrier, e.g., by a peptide linker comprising GGGGS.  The carrier-Z fusion proteins are co-fibrillated with carrier protein to form antibody binding nanofibrils, which are immobilized onto a solid surface and used to bind and/or purify IgG.  Immobilization can be via a spacer, e.g., a His tag or a hexamethylene spacer arm.  The fusion proteins are produced in a host cell, for example E. coli.  See, e.g., page 7, lines 1-33; page 10, line 24 - page 12, line 23; page 14, lines 28-32; page 15, lines 1-29; page 16, lines 10-17; page 19, lines 8-10; claims 1, 4, 8; and Figure 1.  The carrier taught by the WO Patent Application ‘461 corresponds to the scaffold protein recited in the instant claims.
7.	Claims 1, 5-8, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradbury et al (U.S. Patent Application Publication 2003/0203355).  Bradbury et al teach “fluorobodies”, which are fluorescent proteins modified to include binding ligands that specifically bind to a target molecule.  A particular example is a superfolder green fluorescent protein which has four complementarity determining regions inserted into particular locations within the superfolder green fluorescent protein.  The fluorobodies can be expressed by a host cell comprising an appropriate expression vector.  The fluorobodies can be immobilized on a solid phase carrier, optionally through a spacer.  The immobilized fluorobodies can be used in .
8.	Claims 1-3, 6, 7, 9-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Pille et al article (Biomacromolecules, Vol. 14, pages 4351-4359).  The Pille et al article teaches the antibody-binding peptide Z33 fused to monomeric yellow fluorescent protein.  Z33 binds to IgG.  Z33 is fused to the N-terminus of the yellow fluorescent protein through a GGGGS linker, and a hexahistidine tag is fused to the C-terminus for purification on Ni2+-beads.  The fusion protein is expressed by transformed E. coli.  See, e.g., the Abstract; Figure 1; page 4353, paragraph bridging columns 1 and 2; and page 4354, column 2, second full paragraph and last paragraph.  The yellow fluorescent protein taught by the Pille et al article corresponds to the variant recited in instant claim 7.  Note that dependent claim 8 recites that Superfolder yellow fluorescent protein is a GFP variant, and accordingly yellow fluorescent protein appears also to qualify as a GFP variant.  Neither the claims nor the specification defines “variant” so as to exclude the yellow fluorescent protein taught by the Pille et al article.  With respect to instant claims 11 and 12, the Ni2+-beads correspond to Inventors’ solid-phase carrier, and the hexa-histidine tag corresponds to Inventors’ spacer.
9.	The Japanese Patent Application 2007-244285, the WO Patent Application 2018/043629, the WO Patent Application 2016/052073, the WO Patent Application 2009/025300, the WO Patent Application 2015/053353, the WO Patent Application 2013/027796, the Japanese Patent Application 2011-521633, and the Japanese Patent Application 2015-501299, cited and applied in the International Search Report and the Written Opinion, are currently deemed to be essentially duplicative of the references applied above.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
March 14, 2022